Citation Nr: 1031848	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for degenerative joint disease of 
the bilateral knees.

2.  Entitlement to service connection for multiple sclerosis, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  A Travel Board hearing was held at 
the RO in July 2007 before the undersigned Veterans Law Judge and 
a copy of the hearing transcript has been added to the claims 
file.

The Board observes that, in a February 10, 2005, rating decision, 
the RO denied the Veteran's claim of service connection for 
degenerative joint disease of the bilateral knees .  The Veteran 
did not appeal this decision, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2004); 
currently,  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009)

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for 
degenerative joint disease of the bilateral knees is as stated on 
the title page.  Regardless of the RO's actions, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen this claim.  That is, the 
Board has a jurisdictional responsibility to consider whether a 
claim should be reopened.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).

As will be explained below in greater detail, new and material 
evidence has been received sufficient to reopen the previously 
denied claim of service connection for degenerative joint disease 
of the bilateral knees.  Additional development is necessary 
before this reopened claim can be adjudicated on the merits.  The 
issues of entitlement to service connection for degenerative 
joint disease of the bilateral knees and for multiple sclerosis, 
including as secondary to herbicide exposure, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran's claim for degenerative joint disease of the 
bilateral knees was denied previously by the RO in a February 
2005 decision.

2.  The February 2005 RO decision was not appealed.

3.  Relevant evidence submitted since the February 2005 RO 
decision is new in that it has not been previously considered and 
it is material in that it relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 2005 RO decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2004); currently,  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2009)

2. New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative joint 
disease of the bilateral knees.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify the Veteran of information and evidence necessary 
to substantiate the claim and redefined its duty to assist him in 
obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2006).  
With respect to the Veteran's application to reopen his 
previously denied service connection claim for degenerative joint 
disease of the bilateral knees, given the Board's decision to 
reopen this claim, which is not prejudicial to the Veteran, VA's 
compliance with the VCAA need not be addressed in the context of 
this jurisdictional issue.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that new and material evidence has been 
received sufficient to reopen his previously denied service 
connection claim for degenerative joint disease of the bilateral 
knees.  The Veteran specifically contends that his current 
bilateral knee disability is related to multiple shrapnel 
fragments which became imbedded in his knees as a result of in-
service shrapnel wounds incurred while he was on active combat 
service in Vietnam.  He also contends that he has submitted new 
and material evidence which relates his degenerative joint 
disease of the bilateral knees to active service.  

In February 2005, the RO denied the Veteran's claim of service 
connection for degenerative joint disease of the bilateral knees.  
The RO specifically determined in this decision that, although 
the Veteran's service treatment records showed the presence of 
shell fragment wounds in the lower extremities during active 
service, the competent medical evidence (in this case, a VA 
examiner's opinion dated in January 2005) indicated that the 
Veteran's current degenerative joint disease of the bilateral 
knees was not related to service.  The Veteran did not appeal 
this decision and it is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2004); currently,  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2009).

The claim of service connection for degenerative joint disease of 
the bilateral knees may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed his application to reopen the previously denied 
service connection claim for degenerative joint disease of the 
bilateral knees in a letter from his service representative which 
was date stamped as received by the RO on May 12, 2005.  New and 
material evidence is defined by regulation.  See 38 C.F.R. 
§ 3.156(a) (2009).  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Id.  In determining 
whether evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

New evidence submitted since the February 2005 RO decision 
consists of VA treatment records and the Veteran's testimony.  
The Veteran testified that he had incurred shrapnel wounds to 
both knees during active service.  He also testified that he had 
been awarded the Purple Heart for these in-service wounds.  This 
testimony is presumed credible for the limited purpose of 
reopening a claim.  See Justus, 3 Vet. App. at 513.  This 
testimony addresses an unestablished fact necessary to 
substantiate the claim.  It addresses both diagnosis and etiology 
of the claimed disability.  Accordingly, the claim of service 
connection for degenerative joint disease of the knees is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


ORDER

As new and material evidence has been received, the previously 
denied claim of service connection for degenerative joint disease 
of the knees is reopened; to this extent only, the appeal is 
granted.

REMAND

The Board has found that new and material evidence has been 
received sufficient to reopen the Veteran's previously denied 
service connection claim for degenerative joint disease of the 
bilateral knees.  The Veteran also has contended that he incurred 
his current multiple sclerosis during active service, including 
as a result of in-service herbicide exposure.  As stated in the 
Introduction, additional development is necessary before these 
claims can be adjudicated on the merits.  Because the Veteran's 
reopened service connection claim for degenerative joint disease 
of the bilateral knees is being remanded to the RO/AMC for 
additional development, the Board finds that appropriate VCAA 
notice should be issued on this claim.

The Veteran contends that he incurred his current degenerative 
joint disease of the bilateral knees as a result of in-service 
shrapnel wounds.  His service representative contended at the 
July 2007 Board hearing that the Veteran's most recent VA 
examination in January 2005 which addressed the contended causal 
relationship between his current degenerative joint disease of 
the bilateral knees and active service was inadequate for VA 
rating purposes.  See 38 C.F.R. § 4.2.  The representative 
specifically contended that the VA examiner had not examined the 
Veteran fully and had been antagonistic towards him during this 
examination.  A review of the January 2005 VA examination report 
does not support the representative's contentions.  Nor is there 
any indication that this VA examination was incomplete or failed 
to include all appropriate testing and the requested medical 
opinions.  Nevertheless, and given the length of time which has 
elapsed since this examination, the Board finds that, on remand, 
the Veteran should be scheduled for appropriate VA examination(s) 
which address the contended causal relationship between his 
current degenerative joint disease of the bilateral knees and 
active service, including as secondary to in-service shell 
fragment wounds.

The Veteran also testified that his multiple sclerosis was 
misdiagnosed or not diagnosed by in-service examiners when he 
began experiencing symptoms during active service.  He testified 
further that, if his multiple sclerosis had been diagnosed 
properly when he first began experiencing symptoms during active 
service, then his service treatment records clearly would show an 
in-service diagnosis.  The Board observes that, because the 
Veteran had honorable active combat service in Vietnam, he is 
presumed to have been exposed to Agent Orange during such 
service.  See 38 C.F.R. §§ 3.307, 3.309.  A review of the 
Veteran's most recent VA examination for multiple sclerosis in 
September 2005 shows that the RO did not provide the VA examiner 
with the claims file for review.  The RO also did not request, 
and the VA examiner did not provide, any opinion concerning the 
contended causal relationship between the Veteran's multiple 
sclerosis and active service.  The Board finds that the September 
2005 VA examination is inadequate for VA purposes.  Id.  Thus, on 
remand, the Board finds that the Veteran also should be scheduled 
for appropriate VA examinations(s) which address the contended 
causal relationship between multiple sclerosis and active 
service, including as secondary to in-service herbicide exposure.

The Veteran testified in July 2007 that he had applied for 
disability benefits from the Social Security Administration 
(SSA).  He also testified that he had been diagnosed with 
multiple sclerosis by a private physician at the time that he 
filed for SSA disability benefits.  A review of the claims file 
indicates that VA was on notice as early as December 1994 that 
the Veteran was in receipt of SSA disability benefits.  It 
appears that VA contacted SSA that same month in order to confirm 
the amount of SSA disability benefits being paid to the Veteran.  
To date, however, no attempt has been made to obtain the 
Veteran's SSA records.  The Board observes that the duty to 
assist includes requesting potentially relevant records which may 
be in possession of SSA.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Although it is not clear which disabilities formed the 
basis for the Veteran's SSA disability benefits award, the Board 
finds that, on remand, the RO should attempt to obtain these 
records.

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
Veteran's reopened claim of service 
connection for degenerative joint disease of 
the bilateral knees.  The notice letter 
should be compliant with all requirements 
including those imposed by the Court in 
Dingess/Hartmann.  A copy of the notice 
letter should be included in the claims file.

2.  Contact the Veteran and/or his service 
representative and ask him to identify all VA 
and non-VA clinicians who have treated him 
for degenerative joint disease of the 
bilateral knees and/or multiple sclerosis 
since his separation from active service.  
Obtain all VA treatment records that have not 
been obtained already.  Once signed releases 
are obtained from the Veteran, obtain any 
private treatment records that have not been 
obtained already.  A copy of any response, to 
include a negative reply and any records 
obtained, should be included in the claims 
file.

3.  Contact the Social Security 
Administration (SSA) and request that SSA 
provide the Veteran's complete SSA records, 
including any administrative decision(s) on 
his application for SSA disability benefits 
and all underlying medical records.  A copy 
of any request(s) to SSA, and any response(s) 
from SSA, to include a negative reply and any 
records obtained, should be included in the 
claims file.

4.  Then, schedule the Veteran for an 
examination to determine the nature and 
etiology of his degenerative joint disease of 
the bilateral knees and his multiple 
sclerosis.  The claims file must be provided 
to the examiner for review.  

For the degenerative joint disease of the 
bilateral knees, based on a review of the 
claims file and the results of the Veteran's 
physical examination, the examiner should be 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that any degenerative joint 
disease of the bilateral knees, if diagnosed, 
is related to active service or any incident 
of service, including the Veteran's in-
service shrapnel wounds to his lower 
extremities.  A complete rationale must be 
provided for any opinion expressed.  

For the multiple sclerosis, based on a review 
of the claims file and the results of the 
Veteran's physical examination, the examiner 
should be asked to opine whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that any multiple 
sclerosis, if diagnosed, is related to active 
service or any incident of service, including 
the Veteran's in-service herbicide exposure.  
A complete rationale must be provided for any 
opinion expressed.

5.  Thereafter, readjudicate the Veteran's 
service connection claims for degenerative 
joint disease of the bilateral knees and for 
multiple sclerosis, including as secondary to 
herbicide exposure.  If the benefits sought 
on appeal remains denied, the Veteran and his 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


